Citation Nr: 0735946	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 1, 2004, 
for the payment of additional compensation for the veteran's 
dependents.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1991 to January 
1999; from January 25, 2003, to January 29, 2003; and from 
October 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision issued by the 
Department Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which increased the veteran's 
compensation benefits to include his dependants, effective 
March 1, 2004.

In August 2007, the veteran failed to appear for an appeals 
hearing before the Board via video conferencing at the RO.  
There is no further indication that the veteran or his 
representative have requested that a Board hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a Board hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 
(2007).  


FINDINGS OF FACT

1.  In August 2002, the RO received the veteran's claim for 
increased ratings for his service-connected disabilities.  In 
a January 2003 rating decision, the RO increased an 
evaluation for the veteran's service-connected right shoulder 
disability to 10 percent to bring his combined evaluation for 
compensation to 30 percent disabling, effective on August 22, 
2002.   

2.  On January 27, 2003, the veteran was apprised of the 
above decision, to include notice of his potential 
entitlement to additional benefits for a dependent spouse 
and/or children, by letter sent to his address of record.

3.  A VA form 21-686c, requesting that the veteran's 
dependents be added to his compensation award, was received 
by the RO on February 13, 2004.

4.  In March 2004, the RO granted additional benefits for the 
veteran's dependents, effective on March 1, 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 1, 2004 for payment of additional benefits for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.205, 
3.400, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  After examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required with regard to his earlier effective date 
claim for the payment of additional compensation for his 
dependents.

There is, by law, no additional new and relevant evidence to 
be obtained with a claim for an earlier effective date for 
the payment of additional compensation for the veteran's 
dependents.  Resolution of the claim turn on the Board's 
application of the relevant law and regulations governing 
effective dates to the evidence already associated with the 
claims file, in particular, the date the claim for 
compensation was received.  See 38 C.F.R. § 3.401(b) (2007).  
In other words, the pertinent facts are not in dispute and 
there is no medical opinion that would affect adjudication of 
the claim.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  See VAOPGCPREC 5-2004; 
see also Manning v. Principi, 16 Vet. App. 534 (2002).

Still in an April 2004 VA letter, the veteran was advised of 
what evidence VA had received and was responsible for 
obtaining, informed him of what records VA would make 
reasonable efforts to obtain, and informed him of what 
evidence he needed to provide to substantiate his earlier 
effective date claim for the payment of additional 
compensation for his dependents.  Subsequently, applicable 
laws and regulations and a detailed analysis as to the 
assigned effective date were provided to the veteran in a 
January 2005 Statement of the Case.

The Board finds that no further VA notice is therefore 
required with respect to the veteran's earlier effective date 
claim for the payment of additional compensation for his 
dependents.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Analysis

An additional amount of disability compensation may be 
payable to the veteran's dependents where a veteran is 
entitled to compensation based on disability evaluated as 30 
percentum or more disabling.  38 C.F.R. § 3.4 (b)(2)(2007).

With respect to the effective date for additional 
compensation or pension for dependents, the effective date 
will be the latest of the following dates: (1) date of claim; 
(2) date dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one 1 year of notification of such rating 
action; (4) date of commencement of veteran's award.  
38 C.F.R. § 3.401(b) (2007).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2007).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  

An "informal claim" is any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

38 C.F.R. § 3.401(b) further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately succeeding the 
month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 2002); 38 C.F.R. § 3.31 (2007).

In the present appeal, the veteran became eligible for 
additional VA compensation benefits based on the increased 
evaluation for his service-connection claim, which resulted 
in a combined disability rating of 30 percent.  On January 
27, 2003, the RO sent a notification letter to the veteran's 
address of record.  This letter notified the veteran of an 
increased evaluation and the fact that VA might be able to 
pay additional benefits if he completed a "Declaration of 
Status of Dependants" form, VA Form 21-686c, and furnished a 
copy of his marriage certificate.  The letter also informed 
the veteran that if such evidence was not received within one 
year of the date of the award letter, VA could not pay the 
additional benefits earlier than the date of receipt of the 
evidence.  A copy of the RO's January 2003 letter was sent to 
the veteran's representative.

Subsequently, the RO received a VA form 21-686c, requesting 
that the veteran's dependents be added to his compensation 
award on February 13, 2004.  In March 2004, the RO granted 
additional benefits for the veteran's dependents, effective 
on March 1, 2004.

The appellant filed a timely appeal contending that he did 
not receive the notice sent in connection with his increased 
award in January 2003.  He claims that his address was 
changed due to his active duty status from January 25, 2003 
to January 29, 2003.  His orders to active duty are contained 
in the claims file and support the veteran's contentions.  

However, the law presumes that the Secretary properly 
discharged official duties by mailing a copy of a VA decision 
to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision is issued.  See Woods v. Goober, 14 Vet. App. 214, 
216-17 (2000).  The appellant may rebut the presumption by 
submitting "clear evidence to the effect that VA's regular 
mailing practices are not regular or that they were not 
followed.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
Otherwise, absent evidence that any notice sent to the 
veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See, 
e.g., Cross v. Brown, 9 Vet. App. 18, 19 (1996).

A review of the claims file reveals no evidence of the notice 
sent to the veteran's latest address of record was returned 
as undeliverable, or that the veteran notified VA of a change 
of address, or the VA sent the notice to the wrong address.  
Since the notice was not returned to the VA as undeliverable, 
it is presumed to have been forwarded to the veteran's new 
mailing address even while he was on active duty.  Moreover, 
a copy of the notice was sent to the veteran's 
representative.  Given the above, the Board finds that clear 
evidence has not been presented to rebut the presumption of 
regularity. 

The Board notes that the veteran had reported the existence 
of dependants at the time he filed his original claim in 
January 1999.  However, no specific information or evidence 
was provided along with the original claim that could allow 
an increase in benefits for dependence.  The veteran did not 
provide a copy of his marriage certificate or the dates of 
birth of his children.  Due to insufficient evidence, the RO 
notified the veteran in the January 27, 2003 letter that more 
information was needed to substantiate a claim for additional 
benefits for his dependants.  The veteran's failure to 
respond to the RO's request meant that the RO was not 
informed of the actual and current status of his dependents.  

In light of the foregoing, the arguments made by the veteran 
do not warrant the grant of an effective date prior to March 
1, 2004, for an increase in disability compensation based 
upon the addition of his dependents.  Under 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.401, additional compensation would 
have been payable to the veteran if evidence of dependency 
had been received within one year of the January 2003 
notification of the rating actions announcing increased 
compensation.  The veteran did not submit the Declaration of 
Status of Dependents until February 13, 2004, which is after 
the expiration of the one-year period from the time he had 
been informed of the necessity for providing such 
information.  Thus, the effective date shall be the date of 
receipt of the claim on February 13, 2004.  See 38 C.F.R. §§ 
3.401(b).  Thereby, payment of the additional benefits for 
the veteran's dependents actually commenced on March 1, 2004, 
pursuant to the provisions of 38 U.S.C.A. § 5111(a) and 
38 C.F.R. § 3.31.  For the reasons and bases discussed above, 
the veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date earlier than March 1, 2004, for the payment 
of additional compensation benefits for the veteran's 
dependents is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


